COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS




  JUAN ANTONIO SANCHEZ,                          §
                                                                  No. 08-21-00027CV
  Appellant,                                     §
                                                                    Appeal from the
  v.                                             §
                                                            County Court at Law Number 6
                                                 §
  THE RETREAT AT MESA HILLS,                                   of El Paso County, Texas
                                                 §
  Appellee.                                                     (TC # 2020-CCV00669)
                                                 §


                                         OPINION

       Appellant, Juan Antonio Sanchez, challenges the trial court’s judgment in this forcible

detainer action. In two issues, Appellant asserts the trial court erred by awarding a monetary

judgment for unpaid rent, court costs, and attorney’s fees. We affirm.

                                       BACKGROUND

                              Factual & Procedural Background

        On July 20, 2017, Appellant and The Retreat at Mesa Hills (“The Retreat”), entered an

apartment lease contract for a monthly rental of $1,365.00, which included a $45.00 pet fee.

Appellant was to provide services to The Retreat and given a rent concession of $1,165.00, leaving

his monthly rent payment at $200.00—$155.00 for rent and the $45.00 pet fee. However,
Appellant’s at-will employment with The Retreat was terminated on February 19, 2020. Appellant

paid $200.00 for his February rent. Appellant failed to pay any rent thereafter. Upon his

termination, Appellant’s monthly rent defaulted to the contracted rate of $1,365.00.

       On August 3, 2020, a written notice to vacate the premises was sent to Appellant, which

required Appellant to vacate on or before 11:59 p.m. on August 6, 2020. Appellant did not vacate.

On August 12, 2020, by written notice, The Retreat provided Appellant with a formal and final

demand to pay the delinquent rent amount or vacate the premises within thirty days. Appellant

failed to pay and remained in possession of the premises. On August 11, 2020, The Retreat filed

its original petition for forcible entry and detainer in the Justice of Peace Precinct One. The matter

was set for a bench trial date of August 25, 2020. On September 16, 2020, The Retreat filed a

motion for summary judgment requesting a hearing to grant the motion, possession of the property,

and should Appellant fail to vacate, the issuance of a writ of possession. The Retreat further

requested it be awarded all actual damages, attorney’s fees, and court costs. The Honorable Judge

Robert T. Pearson of Justice of Peace Precinct One granted The Retreat’s motion for summary

judgment and the relief requested in its original petition. Appellant then appealed to the County

Court at Law No. 6.

       During the pendency of the appeal, Appellant was able to remain in possession of the

premises, but only if he paid one month’s rent—$1,365.00—into the registry of the court within

five days of filing a statement of inability to afford payment of court costs. Appellant did in fact

make the payment to the registry of the court, but not within the allotted limit prescribed by the

relevant statute. Accordingly, The Retreat filed a motion to dismiss. On December 30, 2020, the

Honorable Sue M. Kurita granted The Retreat’s motion to dismiss and ordered the following:


                                                  2
               ORDERD, ADJUDGED, AND DECREED that Plaintiff be granted
       judgment for possession of the premises referred to above. Defendant is ordered to
       vacate the property on or before December 31, 2020. If Defendant fails to vacate,
       writ of possession may immediately be issued on or after January 1, 2021.

              ORDERD, ADJUDGED, AND DECREED that Plaintiff be granted
       judgment for and against Defendant for unpaid rent in the amount of $10,920.00,
       which is $1,365.00 for the months of March through October.

              ORDERD, ADJUDGED, AND DECREED that Plaintiff be granted
       judgment for and against Defendant for costs of court in the amount of $118.30 and
       attorney’s fees in the amount of $2,500.00.

               ORDERD, ADJUDGED, AND DECREED that $1,365.00 held in the
       registry of the court by the county clerk in this matter and $1,365.00 the justice
       court under cause number 120-00179-FED shall be released to Plaintiff.

Appellant failed to vacate, and a writ of possession was issued. This appeal followed.

                                          DISCUSSION

       In two issues, Appellant argues a motion to dismiss for failure to pay rent during the

pendency of an appeal does not give the trial court discretion to make a judgment on the merits,

but rather, only allows the trial court to grant a writ of possession. We disagree.

                              Standard of Review & Applicable Law

       Forcible detainer actions occur when a person refuses to surrender possession of real

property upon a statutorily sufficient demand for possession if that person is a tenant at will or by

sufferance. Phelan v. Goodbuys USA Inc., No. 14-18-00107-CV, 2019 WL 1966883, at *2

(Tex.App.—Houston [14th Dist.] May 9, 2019, no pet.)(mem. op.). “Justice courts—and, on

appeal by trial de novo, county courts at law—have jurisdiction over forcible detainer suits.” Id.

(citing TEX.PROP.CODE ANN. § 24.004; TEX.R.CIV.P. 510.9, 510.10). Rule 510 of the Texas Rules

of Civil Procedure and Chapter 24 of the Texas Property Code set forth requirements that apply



                                                  3
when a defendant remains in possession during the pendency of an appeal in a forcible detainer

action:

          (B) Defendant May Remain in Possession. A defendant who appeals an eviction
          for nonpayment of rent by filing a Statement of Inability to Afford Payment of
          Court Costs is entitled to stay in possession of the premises during the pendency of
          the appeal by complying with the following procedure:

                  (i) Within 5 days of the date that the defendant files a Statement of Inability
          to Afford Payment of Court Costs, it must pay into the justice court registry the
          amount set forth in the notice provided at the time the defendant filed the Statement.
          If the defendant was provided with notice and fails to pay the designated amount
          into the justice court registry within 5 days, and the transcript has not been
          transmitted to the county clerk, the plaintiff is entitled, upon request and payment
          of the applicable fee, to a writ of possession, which the justice court must issue
          immediately and without hearing.

                                 .                       .                      .

                  (iv) If the defendant fails to pay the designated amount into the court
          registry within the time limits prescribed by these rules, the plaintiff may file a
          sworn motion that the defendant is in default in county court. The plaintiff must
          notify the defendant of the motion and the hearing date. Upon a showing that the
          defendant is in default, the court must issue a writ of possession.

TEX.R.CIV.P. 510.9(c)(5)(B)(i), (iv); TEX.PROP.CODE ANN. § 24.0053.

                                                Analysis

          The trial court acted within its authority in ordering that a writ of possession may

immediately be issued upon Appellant’s failure to vacate. See id. As to the remainder of the trial

court’s order, we find the trial court acted within its authority in granting judgment for unpaid rent,

court costs, and attorney’s fees. TEX.PROP.CODE ANN. §§ 24.0054(b)(1)-(2), 24.006. Section

24.0054 of the Texas Property Code states:

          (b) If the county court finds that the tenant has not complied with the payment
          requirements of the Texas Rules of Civil Procedure and Section 24.0053, the county
          court shall immediately issue a writ of possession unless on or before the day of the
          hearing the tenant pays into the court registry:

                                                    4
               (1) all rent not paid in accordance with the Texas Rules of Civil Procedure
               and Section 24.0053; and

               (2) the landlord’s reasonable attorney’s fees, if any, in filing the motion.

TEX.PROP.CODE ANN. § 24.0054(b)(1)-(2). At the hearing on The Retreat’s motion to dismiss, the

trial court found Appellant had not complied with the payment requirement because it was not

made within the allotted time limit prescribed by Section 24.0053 of the Texas Property Code and

Chapter 24 of the Texas Rules of Civil Procedure. See TEX.R.CIV.P. 510.9(c)(5)(B)(i), (iv);

TEX.PROP.CODE ANN. § 24.0053. Thus, it was proper for the trial court to order payment of all

unpaid rent, and The Retreat’s attorney’s fees. See TEX.PROP.CODE ANN. § 24.0054(b)(1)-(2).

Additionally, Section 24.006 of the Texas Property Code states:

       (a) Except as provided by Subsection (b), to be eligible to recover attorney’s fees
       in an eviction suit, a landlord must give a tenant who is unlawfully retaining
       possession of the landlord’s premises a written demand to vacate the premises. …

       (b) If the landlord provides the tenant notice under Subsection (a) or if a written
       lease entitles the landlord to recover attorney’s fees, a prevailing landlord is entitled
       to recover reasonable attorney’s fees from the tenant.

       (c) If the landlord provides the tenant notice under Subsection (a) or if a written
       lease entitles the landlord or the tenant to recover attorney’s fees, the prevailing
       tenant is entitled to recover reasonable attorney’s fees from the landlord. A
       prevailing tenant is not required to give notice in order to recover attorney’s fees
       under this subsection.

       (d) The prevailing party is entitled to recover all costs of court.

TEX.PROP.CODE ANN. § 24.006. Here, The Retreat provided Appellant with a written demand to

vacate the premises—on August 12, 2020, by written notice, The Retreat also provided Appellant

with a formal and final demand to pay the delinquent rent amount or vacate the premises within

thirty days. Moreover, the lease agreement itself entitles The Retreat to recover reasonable


                                                  5
attorney’s fees and all other litigation costs. The lease agreement specifically states: “A prevailing

party may recover reasonable attorney’s fees and all other litigation costs from the nonprevailing

parties . . . . We may recover attorney’s fees in connection with enforcing our rights under this

Lease.” Subsection (d) of Section 24.006 also entitles The Retreat to recover all court costs. See

TEX.PROP.CODE ANN. § 24.006(d). Thus, it was proper for the trial court to order payment of court

costs and attorney’s fees. See TEX.PROP.CODE ANN. § 24.006.

        The Retreat attached an affidavit with a breakdown of all unpaid rent, the lease agreement,

the written demand for payment or possession of premises dated August 12, 2020, and an affidavit

of attorney’s fees with a detailed log of billed hours. The trial court reviewed these documents,

and after considering the facts and law in this matter, it correctly ordered The Retreat was entitled

to all unpaid rent, court costs, and attorney’s fees.

        In Issues One and Two, Appellant argues the trial court erred by awarding monetary

judgment for unpaid rent, costs of the court, and attorney’s fees. Due to the foregoing reasons, we

find it was proper for the trial court to order payment of unpaid rent, court costs, and attorney’s

fees.

        Issues One and Two are overruled.

                                          CONCLUSION

        We affirm.



Date July 27, 2022
                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.



                                                   6